 Case 8:21-cv-00041-VMC-AEP Document 1 Filed 01/07/21 Page 1 of 7 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION



 KEEGAN ALLANACH, an individual,                               CIVIL ACTION

                       Plaintiff,
                                                               Case No. 8:21-cv-041
 v.
                                                               Judge:
 THE GLENRIDGE ON PALMER RANCH, INC., a
 Florida corporation,                                          Mag. Judge:

                       Defendant.



                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, KEEGAN ALLANACH (“ALLANACH” or “Plaintiff”),

by and through undersigned counsel, and states the following for her Complaint:

                                     CAUSES OF ACTION

       1.      This is an action brought under Title VII of the Civil Rights Act of 1964 (Title VII)

and the Florida Civil Rights Act of 1992 (FCRA) for (1) gender discrimination in violation of Title

VII, and (2) gender discrimination in violation of the FCRA.

                                            PARTIES

       2.      The Plaintiff, KEEGAN ALLANACH (“ALLANACH” or “Plaintiff”) is an

individual and was a resident of Florida at all times relevant to this action, and was employed by

Defendant, THE GLENRIDGE ON PALMER RANCH, INC. (“GLENRIDGE” OR

“Defendant).

       3.      Defendant, GLENRIDGE is a Florida corporation located in Sarasota, Florida.

GLENRIDGE is an employer under Title VII and the FCRA.


                                                 1
 Case 8:21-cv-00041-VMC-AEP Document 1 Filed 01/07/21 Page 2 of 7 PageID 2




       4.      At all material times, GLENRIDGE employed greater than fifteen (15) employees.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       6.      This Court has supplemental jurisdiction over ALLANACH’s state law claims

pursuant to 28 U.S.C. § 1367.

       7.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff resides in, and the Defendant conducts business in, and some or all of the

events giving rise to Plaintiff’s claims occurred in Sarasota County, Florida, which is within the

Middle District of Florida. Venue is proper in the Tampa Division under Local Rule 1.02(b)(5)

since Sarasota County is within the Fort Myers Division.

       8.      ALLANACH received her Notice of Right to Sue from United States Equal

Employment Opportunity Commission (“EEOC”) on October 26, 2020 and the instant Complaint

is filed within the time frame required under the law. (A true and accurate copy of the Notice of

Right to Sue is attached as Exhibit A).

                                  GENERAL ALLEGATIONS

       9.      ALLANACH began her employment with GLENRIDGE on or about March 25,

2020, and was employed as a LPN.

       10.     ALLANACH always performed her assigned duties in a professional manner and

was very well qualified for her position.

       11.     ALLANACH, by virtue of her gender, and more specifically – her transgender

status – is a member of a protected class.

       12.     When ALLANACH applied for employment with GLENRIDGE, she properly

indicated her gender was female.



                                                 2
 Case 8:21-cv-00041-VMC-AEP Document 1 Filed 01/07/21 Page 3 of 7 PageID 3




         13.   ALLANACH was interviewed by GLENRIDGE in March 2020 and was presented

with a conditional offer of employment shortly thereafter.

         14.   However, GLENRIDGE’s human resources department then learned of

ALLANACH’s transgender status after a check of her Social Security Number revealed it

indicated she was a male.

         15.   ALLANACH then disclosed her transgender status to GLENRIDGE and provided

documentation confirming her gender change.

         16.   At the start of ALLANACH’s employment, her supervisor was enthusiastic about

her employment and was upbeat and respectful around her.

         17.   But shortly after ALLANACH began her employment with GLENGRIDGE, her

supervisor was informed of her transgender status and then began making inappropriate remarks

to ALLANACH about the same.

         18.   ALLANACH’s supervisor then abruptly terminated her employment on April 15,

2020, for a nonexistent policy that she claimed ALLANACH violated, which policy (if it existed)

was violated by dozens of similarly situated employees outside of ALLANACH’s protected

class.

         19.   GLENRIDGE’s decision to terminate ALLANACH’s employment was

predetermined and predicated on her gender.

         20.   GLENRIDGE has violated Title VII and the FCRA.

    COUNT I – VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                       GENDER DISCRIMINATION

         21.   Plaintiff incorporates by reference Paragraphs 1-20 of this Complaint as though

fully set forth below.

         22.   ALLANACH is a transgender female and as such, is a member of a protected class.



                                                3
 Case 8:21-cv-00041-VMC-AEP Document 1 Filed 01/07/21 Page 4 of 7 PageID 4




       23.     At all material times, ALLANACH was an employee and GLENRIDGE was her

employer covered by and within the meaning of Title VII of the Civil Rights Act of 1963, 42 U.S.C

§2000e.

       24.     ALLANACH was, and is, qualified for the positions that she held with

GLENRIDGE.

       25.     ALLANACH          has   endured      disparate   treatment   while   employed   with

GLENRIDGE, thereby altering the terms and conditions of her employment.

       26.     The acts, failures to act, practices and policies of GLENRIDGE set forth above

constitute intentional discrimination on the basis of ALLANACH's gender in violation of Section

703 of Title VII, 42 U.S.C. § 2000e-2.

       27.      As a direct and proximate result of the violations of 42 U.S.C. § 2000e et seq. as

referenced and cited herein, ALLANACH has lost benefits and privileges of her employment and

has been substantially and significantly injured in her career path.

       28.     As a direct and proximate result of the violations of 42 U.S.C. § 2000e et seq. as

referenced and cited herein, and as a direct and proximate result of the prohibited acts perpetrated

against her, ALLANACH is entitled to all relief necessary to make her whole as provided for

under 42 USC § 2000e et seq.

       29.     As a direct and proximate result of GLENRIDGE’s actions, ALLANACH has

suffered damages, including but not limited to, a loss of employment opportunities, loss of past

and future employment income and fringe benefits, humiliation, and non-economic damages for

physical injuries, mental and emotional distress.

       30.     ALLANACH has exhausted her administrative remedies and this count is timely

brought.



                                                 4
 Case 8:21-cv-00041-VMC-AEP Document 1 Filed 01/07/21 Page 5 of 7 PageID 5




          WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

   i.           Injunctive relief directing Defendant to cease and desist from all gender discrimination

                against employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for employment

                which plaintiff would have received had she maintained her position with the

                Defendant, plus interest, including but not limited to lost salary and bonuses;

   iii.         Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

                benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred as a result of

                Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendants to be in violation of

                the statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages, and;

   viii.        Such other relief as this Court shall deem appropriate.

COUNT II – VIOLATION OF THE FLORIDACIVIL RIGHTS ACT OF 1992, GENDER
                          DISCRIMINATION

          31.      Plaintiff incorporates by reference Paragraphs 1-20 of this Complaint as though

fully set forth below.

          32.      ALLANACH is a female and as such, is a member of a protected class.

          33.      At all material times, ALLANACH was an employee and GLENRIDGE was her

employer covered by and within the meaning of the FCRA.

          34.      ALLANACH was, and is, qualified for the positions that she held with

GLENRIDGE.

                                                     5
 Case 8:21-cv-00041-VMC-AEP Document 1 Filed 01/07/21 Page 6 of 7 PageID 6




         35.      ALLANACH          has   endured    disparate   treatment   while    employed    with

GLENRIDGE, thereby altering the terms and conditions of her employment.

         36.      The acts, failures to act, practices and policies of GLENRIDGE set forth above

constitute intentional discrimination on the basis of ALLANACH's gender in violation of the

FCRA.

         37.       As a direct and proximate result of the violations of the FCRA as referenced and

cited herein, ALLANACH has lost benefits and privileges of her employment and has been

substantially and significantly injured in her career path.

         38.      As a direct and proximate result of the violations of the FCRA as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against her,

ALLANACH is entitled to all relief necessary to make her whole as provided for under the FCRA.

         39.      As a direct and proximate result of GLENRIDGE’s actions, ALLANACH has

suffered damages, including but not limited to, a loss of employment opportunities, loss of past

and future employment income and fringe benefits, humiliation, and non-economic damages for

physical injuries, mental and emotional distress.

         40.      ALLANACH has exhausted her administrative remedies and this count is timely

brought.

         WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

   i.          Injunctive relief directing Defendant to cease and desist from all gender discrimination

               against employees;

   ii.         Back pay and all other benefits, perquisites and other compensation for employment

               which plaintiff would have received had she maintained her position with the

               Defendant, plus interest, including but not limited to lost salary and bonuses;



                                                    6
 Case 8:21-cv-00041-VMC-AEP Document 1 Filed 01/07/21 Page 7 of 7 PageID 7




    iii.      Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

              benefits;

    iv.       Reimbursement of all expenses and financial losses Plaintiff has incurred as a result of

              Defendant’s actions;

    v.        Declaratory relief declaring the acts and practices of Defendants to be in violation of

              the statute cited above;

    vi.       Reasonable attorney's fees plus costs;

    vii.      Compensatory damages, and;

    viii.     Such other relief as this Court shall deem appropriate.

                                     DEMAND FOR JURY TRIAL

           NOW COMES the Plaintiff, KEEGAN ALLANACH, by and through her undersigned

attorneys, and demands a jury trial under Federal Rule of Civil Procedure 38 on all issues triable

of right by a jury in this action.



                                         Respectfully submitted,



Dated: January 7, 2021                   /s/ Benjamin H. Yormak
                                         Benjamin H. Yormak
                                         Florida Bar Number 71272
                                         Trial Counsel for Plaintiff
                                         Yormak Employment & Disability Law
                                         9990 Coconut Road
                                         Bonita Springs, Florida 34135
                                         Telephone: (239) 985-9691
                                         Fax: (239) 288-2534
                                         Email: byormak@yormaklaw.com




                                                   7
